Citation Nr: 0510596	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $12,980.71 plus interest under a loan guaranty 
program of the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969, from December 1971 to April 1976, and from 
December 1981 to April 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied waiver of recovery of a loan guaranty 
indebtedness on the ground that such waiver was precluded by 
the veteran's bad faith.  In June 2001, the Board issued a 
decision that the veteran's actions had not constituted 
fraud, misrepresentation, or bad faith; thus, the Board held 
that waiver of recovery of the loan guaranty indebtedness was 
not precluded on these grounds.  In that same decision, the 
Board then remanded the matter to the RO to consider the next 
step in the inquiry, that is, whether waiver of recovery of 
the loan guaranty would be against the standards of equity 
and good conscience.  

Pursuant to the Board's June 2001 remand, in October 2004, 
the Committee again denied the veteran's claim for waiver of 
recovery of the overpayment, this time on the ground that 
such recovery would not be against the standards of equity 
and good conscience.  The appeal is therefore again before 
the Board for its further review.


FINDINGS OF FACT

1.  All of the notices due to the veteran and the evidence 
needed for an equitable disposition of the veteran's appeal 
has been obtained.

2.  As a result of the veteran's default on a VA-guaranteed 
home loan, the veteran incurred indebtedness in the amount of 
$12,980.71 (plus interest).

3.  Neither the veteran nor the VA were directly at fault for 
the creation of the indebtedness at issue, but failure to 
recover that indebtedness would result in some unjust 
enrichment to the veteran whereas recovery of that 
indebtedness would not produce undue financial hardship on 
the veteran, cause detriment to the veteran in reliance on a 
VA benefit, or undermine the purpose of the benefit.  
Recovery of the indebtedness is not inequitable.

CONCLUSION OF LAW

Recovery of the indebtedness in the amount of $12,980.71 plus 
interest under a loan guaranty program of the VA would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and its implementing regulations became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The initial adjudicative action in this 
matter was in January 1999, which is prior to the effective 
date of the VCAA of November 9, 2000.  However, the VCAA and 
its implementing regulations do not apply in waiver cases 
because special "notice" provisions under Chapter 53 of 
Title 38 of the United States Code apply to the statutory 
right to request waiver of recovery of indebtedness.  See 
38 U.S.C.A. § 5302 (West 2002); Barger v. Principi, 16 Vet. 
App. 132 (2002).

But even if the VCAA were applicable in this case, the Board 
is satisfied that the duty to notify and the duty assist have 
been met under the VCAA.  The record reflects that the 
appellant has been notified of the law and regulations 
governing loan guaranty and waivers of indebtedness, the 
evidence considered by the RO, and the reasons for its 
determination.  The duty to notify has been satisfied as the 
veteran has been provided with notice of what is required to 
substantiate his claim.  He has been provided with notice of 
the law and regulations governing loan guaranty and waivers 
of indebtedness in a statement of the case issued in 
September 1999 and in a supplemental statement of the case 
issued in October 2004, which also explained why his claim 
was denied.  Additional information and notice was provided 
to the veteran in the Board's 2001 decision and remand.

The RO has notified the veteran as to which evidence was to 
be provided by him and which was to be provided by VA, and it 
notified him that he could submit evidence himself or have 
the RO obtain it for him.  In July 2001, the RO provided the 
veteran with additional notice of what was needed to 
substantiate his claim, and it requested that the veteran 
submit a financial status report to be used in connection 
with his claim.  While the veteran did not submit the 
requested financial status report or otherwise provide any 
requested information or evidence, the VA's notice to the 
veteran satisfies its duty to notify the veteran.  See Wood 
v. Derwinski, 1 Vet. App. 190 ("duty to assist" is not a 
one-way street; claimant should provide VA with relevant 
information or evidence), recons. denied, 1 Vet. App. 406 
(1991) (per curiam); cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by him to be obtained.

The evidence includes all available VA guaranteed loan 
documentation.  The Board finds that there is ample evidence 
of record on which to decide the issue of waiver of the 
indebtedness.

Thus, even if the VCAA were applicable, the Board finds that 
the VA would have satisfied all duties to notify and assist 
the veteran thereunder.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  All relevant facts have been 
adequately developed to the extent necessary; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. §§ 
5107(a), 5103, 5103A; 38 C.F.R. § 3.159.

The Board now turns to the merits of the veteran's request 
for waiver of recovery of the indebtedness.  

In connection with a purchase of a house in Fort Walton 
Beach, Florida, in October 1986, the veteran and his wife 
assumed a home mortgage loan that had been guaranteed by the 
VA under a home loan guaranty program.  

In February 1987, the mortgage holder ("holder") informed 
the VA that monthly payments on the home had not been made 
since December 1, 1986.  According to the notice of default, 
in December 1986, the veteran informed the security holder 
that he had been laid off temporarily and that he sought to 
have three payments transferred to the end of the contract.  
The holder had arranged a formal six-month payment plan for 
the veteran and his wife, who agreed to the plan in writing.  
Under this plan, the first payment had been due in February 
1987.  However, the notice of default indicated that no 
payments had been received and that the veteran was being 
advised of the filing of the notice of default.  In March 
1987, the holder provided notice of its intent to foreclose 
on the property.  In August 1987, the RO advised the veteran 
of his options with regard to the impending foreclosure as 
well as the possible indebtedness to the VA that might arise 
from any such foreclosure.  A foreclosure sale on the home 
took place in September 1987.  The holder was the successful 
bidder at the foreclosure sale.  After the sale, the holder 
conveyed title to the property to the VA.

In April 1988, the VA paid the holder's loan guaranty claim, 
resulting in a loss to the Government in the amount of $13, 
068.71.  This loss was charged as a debt to the veteran, and 
the VA initiated collection efforts.  See Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, VA 
Form 26-1833 (Mar. 25, 1988).  Subsequently, the lender 
submitted information regarding a credit in the amount of 
$88.00 that it had received from an insurance premium after 
the claim was paid.  This reduced the veteran's loan guaranty 
indebtedness to $12,980.71.

In May 1998, the veteran (via a letter from his daughter) 
sought a waiver of the VA's recovery of the indebtedness 
under the home loan guaranty program.  The letter described 
the veteran's inability to meet deadlines.  The letter noted 
that the veteran had suffered a recent mental breakdown due 
to job stress, psychiatric illnesses (service-connected major 
depression and post-traumatic stress disorder) and the VA's 
letters seeking recovery of the indebtedness.

Waiver of recovery of any indebtedness is precluded if any 
one of the following elements is found to exist: (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  In its June 2001 decision, the Board found that 
none of these elements was present in the veteran's 
particular case.  Therefore, waiver of the recovery of the 
indebtedness is not precluded on the basis of fraud, 
misrepresentation, or bad faith.

However, that is not the end of the inquiry.  As discussed in 
the Board's June 2001 decision, the Board must also consider 
if recovery of the loan guaranty indebtedness would be 
against equity and good conscience; if found to be against 
the standards of equity and god conscience, recovery of the 
indebtedness must be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.964, 1.965 (2004).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  

In making this determination, the Board must consider a list 
of elements (which is not intended to be an all-inclusive 
list); the list of elements is as follows:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the 
debtor against VA fault.

3.  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of these specifically enumerated elements.  

The VA's definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt."  Veteran's Benefits Administration Circular 20-
90-5 (Feb. 12, 1990).  Fault should be considered relative to 
the degree of control the claimant had over the circumstances 
leading to overpayment.

If control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.

In his November 1999 substantive appeal to the Board, the 
veteran emphasized several factors in connection with his 
request for a waiver of recovery of the indebtedness.  First, 
he stated that he was unemployed at the time he went into 
default and that his continuing unemployment affected his 
ability to repay the loan.  Second, he stressed that he 
attempted to secure alternative repayment plans with the 
mortgage holder.  Third, he stated that for several months, 
he had attempted to sell the property in question, all 
without success.  Fourth, the veteran alleged that the VA had 
been fully aware of his attempts to correct the problem.  
Fifth, he stated that the VA did not permit him sufficient 
time to seek alternatives to foreclosure.  Sixth, he alleged 
that the VA had created the indebtedness by selling the 
property in question at the price eventually obtained.  He 
also informed the VA that his only income was approximately 
$320 per month after the VA had deducted $300 per month in 
connection with the recovery of the indebtedness.  

In its June 2001 decision, the Board found that the veteran 
had not engaged in bad faith, fraud or misrepresentation 
regarding the loan guaranteed by the VA.  The Board 
specifically stated that the veteran's default on the loan in 
question had arisen from an event outside of his direct 
control (that is, his unemployment).  The Board also found 
that the veteran's version of events leading up to the 
December 1986 default and his attempts to avoid the ultimate 
foreclosure were "supported by the record, to the extent 
that they have not been proven otherwise."  The Board 
accepts these findings from its June 2001 decision for the 
purposes of the present appeal.  See Hazan v. Gober, 10 Vet. 
App. 511, 520-21 (1997) (doctrine of "issue preclusion" 
collaterally estops Board from viewing evidence any 
differently from the way it had done so in a prior decision 
absent "obvious error"); see also Bissonnette v. Principi, 
18 Vet. App. 105, 110 (2004) (defining doctrines of "issue 
preclusion" and "claim preclusion").

Initially, the Board finds that the veteran was not at fault 
per se in the creation of the indebtedness.  the veteran's 
default on the VA-guaranteed loan was affected by his 
unemployment.  Moreover, as discussed by the Board in the 
June 2001 decision, the veteran's account of having attempted 
to avoid foreclosure has not been proven otherwise.  

The Board also notes that the veteran has been service-
connected for psychiatric illness (major depression), which 
had been rated 30 percent disabling during the period of time 
in question.  (Effective in October 1996, the rating for 
major depression was increased to 50 percent; effective in 
August 1998, that rating was increased to 70 percent.  Also, 
effective in May 1999, the RO awarded the veteran a total 
disability rating based on individual unemployability due to 
his service-connected disabilities; primarily, the RO noted 
the effect of the veteran's service-connected major 
depression.)  In connection with the request for waiver of 
recovery of the indebtedness, the veteran's daughter had 
referred to the veteran's poor concentration abilities and 
mental difficulties due to, in part, his service-connected 
psychiatric illness.  The Board has considered this argument 
in its finding that the veteran was not at fault in the 
creation of the indebtedness.

By the same token, the Board finds no fault on the part of 
the VA in the creation of the indebtedness.  The record shows 
that all necessary documents and notices were filed and 
issued in connection with the default on the loan at issue, 
the foreclosure on the property in question, and the creation 
of the resulting indebtedness.  The VA notified the veteran 
at each step of the way of his obligations and the 
consequences.  The record also does not show any patent 
discrepancies in the appraisal of the property in question or 
in the eventual amount of the sale of the property.  

The Board points out that in August 2001, the RO provided the 
veteran with a thorough and informative accounting of the 
creation of the indebtedness.  The RO also informed the 
veteran why the indebtedness had not been affected by any 
eventual resale of the property (in April 1988).  Indeed, due 
to a lower resale price of the house in 1988 and additional 
costs, the VA had suffered a substantial net loss with regard 
to the loan guaranty and had thus been unable to offset any 
portion of the veteran's indebtedness.  

With regard to undue hardship on the veteran as a result of 
recovery of the overpayment, the Board notes that the VA 
appears to have established a fairly reasonable recovery 
program.  The veteran has previously indicated that the VA 
withheld about $300 of his VA benefits at one point in time; 
apparently, at that time (November 1999), the veteran 
continued to receive about $320 in monthly VA benefits.  The 
veteran thus has continued to receive some VA service-
connected disability compensation benefits; according to the 
veteran, the VA has sought to recover the indebtedness by 
withholding less than half of his VA disability benefits (at 
least as of November 1999).  The Board must also note that 
the entire indebtedness has been recovered in the years since 
the recovery was first initiated.  Thus, at this point, there 
can be no further financial hardship on the veteran.  In 
addition, although the Board and the RO specifically informed 
the veteran of the need for him to file a current financial 
status report, he failed to do so.  See Wood, supra (duty to 
assist is not a "one-way street").  Only the veteran 
possesses the information as to his financial situation, and 
he has not provided it to VA.  In fact, there has been no 
communication from him concerning this claim for more than 
five years.  

The Board also finds that the recovery of the indebtedness 
has not defeated the purpose for which the VA benefits had 
been intended.  The VA home loan guaranty program has been 
described as "extremely important both to veterans who are 
helped in the purchase of homes and to the economy as a 
whole, which benefits by the stimulus provided by veterans' 
activity in the housing market."  S. Rep. No. 95-1055, at 
10, reprinted in 1978 U.S.C.C.A.N. 3347, 3350; see also S. 
Rep. No. 94-806, at 5-7, reprinted in 1976 U.S.C.C.A.N. 1344, 
1345-47 (discussing history of federal housing or property 
assistance to veterans).  However, it is significant that the 
Congress also set limits on this program; specifically, it 
adopted provisions relating to defaults on loans guaranteed 
by the VA as well as provisions regarding withholding of VA 
benefits in connection with resulting indebtedness.  See 
38 U.S.C.A. §§ 3726, 3732, 5302(b) (West 2002).  Thus, 
recovery of the indebtedness would not defeat the purpose or 
scope of the VA loan guaranty benefit program.  In fact, 
recovery of the indebtedness would ensure the ability of the 
VA to continue to offer and administer such loans to eligible 
veterans.  

The Board also finds that failure to recover the indebtedness 
would result at least in some partial unjust enrichment to 
the veteran.  As a result of his default on the loan, the 
veteran was no longer eligible for the benefits of the VA 
loan guaranty provisions as it related to the particular loan 
at issue.  Nevertheless, the veteran continued to live on the 
property secured by the loan for several months after notice 
of default was issued.  The foreclosure itself did not occur 
until well into 1987.  The Board is sympathetic to the 
veteran's statement suggesting that he was not able to leave 
the premises given his financial and mental situation.  
However, the Board must point out that the veteran 
essentially lived on the property secured by the VA-
guaranteed loan for several months without making payment.  
This would result in unjust enrichment to the gain of the 
veteran and to the detriment of the VA.

The Board also finds that the veteran did not relinquish any 
valuable right or incur any legal obligation as a result of 
reliance on the VA benefit at issue (that is, the home loan 
guaranty).  In fact, as noted above, the veteran continued to 
live on the secured property for several months without 
making any additional payments.

Finally, the Board discerns no other factors that would 
render recovery of the veteran's indebtedness under the home 
loan guaranty program against the standards of equity and 
good conscience.

Therefore, the Board finds that recovery of the indebtedness 
in this particular case was not against the standards of 
equity and good conscience.  See 38 C.F.R. § 1.965(a).  Thus, 
the preponderance of the evidence is against the veteran's 
request for a waiver of recovery of the indebtedness.  
Accordingly, the Board must deny the veteran's request for 
waiver.


ORDER

The veteran's request for waiver of the recovery of 
indebtedness in the amount of $12,980.71 plus interest under 
a loan guaranty program of the VA is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


